Citation Nr: 1747925	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  09-10 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a higher initial rating for cold injury residuals of the right foot rated as 10 percent disabling prior to March 1, 2013, and 30 percent disabling thereafter.

3.  Entitlement to a higher initial rating for cold injury residuals of the left foot rated as 10 percent disabling prior to March 1, 2013, and 20 percent disabling thereafter.

4.  Entitlement to a compensable rating for shell fragment wound (SFW) scar of the right forehead.

5.  Entitlement to a compensable rating for SFW scar of the left buttock.

6.  Entitlement to service connection for arthritis.

7.  Entitlement to a compensable rating for chronic headaches prior to November 16, 2011.

8  Entitlement to an effective date earlier than March 1, 2013 for the award of a 30 percent rating for cold injury residuals of the right hand.  

9.  Entitlement to an effective date earlier than March 1, 2013 for the award of a 30 percent rating for cold injury residuals of the left hand.  

10.  Entitlement to an effective date earlier than March 1, 2013 for the award of a total disability rating based upon individual unemployability (TDIU) as a result of service-connected disabilities.

11.  Entitlement to special monthly compensation (SMC) due to the need for aid and attendance (A & A) and/or due to being housebound.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from December 1948 to January 1952.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2008 rating decision, the RO granted service connection for PTSD, assigning an initial 30 percent rating; granted service connection for cold injury residuals of the right and left feet, assigning separate initial 10 percent ratings; denied compensable ratings for SFW scar of the right forehead and left buttock; and, denied, in pertinent part, service connection for cold injury residuals of the legs and arms, lower extremity neuropathy, arthritis, and headaches.  

In April 2011, the Veteran and his spouse testified before a Decision Review Officer (DRO); the transcript is of record.

In an October 2011 rating decision, the RO granted, in pertinent part, service connection for chronic headaches, assigning an initial noncompensable rating, effective July 5, 2007; and, granted service connection for cold injury residuals of the right and left hand, assigning separate initial 10 percent ratings, effective July 5, 2007.  These service connection awards constituted a full award of the benefits sought on appeal and, thus, terminated the appeal to these issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

In a June 2012 rating decision, the RO assigned a 50 percent rating to chronic headaches, effective November 16, 2011.  The Veteran perfected an appeal, characterized as entitlement to an earlier effective date for the 50 percent rating assigned.  However, given that the decision awarding the initial rating had not become final at the time the Veteran challenged the effective date, the issue is more appropriately as entitlement to a higher evaluation prior to November 11, 2011.  

In an August 2014 rating decision, the RO granted a TDIU from March 1, 2013, and denied entitlement to SMC due to A&A/HB.  The Board has taken jurisdiction of the issue of entitlement to a TDIU for the period prior to March 1, 2013 per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In a September 2014 rating decision, the RO assigned separate 30 percent ratings for cold injury residuals of the right foot, and right and left hands, and a 20 percent rating for cold injury residuals of the left foot, effective March 1, 2013.  The ratings assigned to the feet are in appellate status, and although an increased rating has been assigned to the left foot, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  With regard to the right foot, the 30 percent rating assigned constitutes the maximum assignable rating, thus the period prior to March 1, 2013 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2016, the Veteran, through his attorney, withdrew his request for a Board hearing.  06/01/2016 VA 21-4138 Statement in Support of Claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Issues # 1-6, 8, and 9 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to March 1, 2013, cold injury residuals of the right foot are manifested by arthralgia, numbness and cold sensitivity, without tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.  

2.  For the period prior to November 16, 2011, chronic headaches are not manifested by characteristic prostrating attacks.

3.  From July 5, 2007, the Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the period prior to March 1, 2013, the criteria for the assignment of a disability rating in excess of 10 percent for cold injury residuals, right foot, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 (2016).

2.  The criteria for the assignment of a compensable disability rating for chronic headaches prior to November 16, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2016).

3.  The criteria for a TDIU have been met for the period from July 5, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October and November 2007, the Veteran was provided notice with regard to his claim of service connection for headaches and cold weather exposure of the feet.  The appeal regarding the ratings and effective date of the rating assigned to headaches arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

Regarding the duty to assist, the evidence of record contains VA treatment records and lay statements from the Veteran.  There is no indication of relevant, outstanding records which would support the increased rating/effective date issue.  The Veteran was afforded VA examinations with regard to his headaches and cold injury residuals which will be discussed in detail below.

Increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Cold injury residuals, right foot

The Veteran's cold injury residuals affecting the right foot have been evaluated under Diagnostic Code 7122 (cold injury residuals).  See 38 C.F.R. § 4.104, Diagnostic Code 7122.  A 10 percent rating is in effect prior to March 1, 2013, and a 30 percent rating in in effect from March 1, 2013 which constitutes the maximum assignable rating per Diagnostic Code 7122.

Pursuant to Diagnostic Code 7122, a 10 percent disability rating is warranted for, in affected parts, arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent disability rating is warranted for, in affected parts, arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 30 percent disability rating is warranted for, in affected parts, arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  

In February 2008, the Veteran underwent a VA examination with regard to cold injury residuals of the feet.  There was no tissue loss, no Raynaud's, no paresthesias or numbness, no recurring fungal infections, no breakdown of frostbite scars, no skin breakdown areas, no problems with nail growth, no edema, no changes in skin color, no skin thickening or thinning, no sleep disturbance, and no excess sweating.  There were objective findings of cold sensitization, aching of great toes MT-P joint and arch, and stiffness and limited motion of the joints with regard to the feet.  There was moderate atrophy on the feet, with normal color, no edema, and no ulceration.  There was fungus on the great toe.  The examiner diagnosed mild cold injury toes of both feet.  02/12/2008 VA Examination at 5.  

An April 2012 VA examination reflects arthralgia or other pain, cold sensitivity, and numbness without findings of color changes, hyperhidrosis, tissue loss, locally impaired sensation, and nail abnormalities.  There was no evidence of osteoarthritis, osteoporosis, or subarticular punched out lesions.  The examiner commented that the cold injuries appeared quite stable, with no obvious chronic skin changes secondary to the exposure, and no radiographic evidence of subarticular punched out lesions.  04/25/2012 VA Examination at 8.

A July 2014 VA examination reflects arthralgia or other pain, cold sensitivity, color changes, numbness, and locally impaired sensation, without hyperhidrosis, tissue loss, or nail abnormalities.  

Based on the objective record and lay assertions of the Veteran, the evidence of record does not support a finding that the cold injury residuals of the right foot are manifested by tissue loss, nail abnormalities, locally impaired sensation, hyperhidrosis or X-ray abnormalities.  Accordingly, a 20 percent rating is not warranted for the period prior to March 1, 2013.  

Chronic headaches

A 50 percent rating has been assigned to chronic headaches, effective November 16, 2011, and a 0 percent rating is in effect prior to November 16, 2011Such disability rating has been assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a zero percent evaluation is warranted with less frequent attacks; a 10 percent rating is warranted with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent evaluation is appropriate in cases of characteristic prostrating attacks occurring on an average of once a month over the last several months; and, with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent evaluation is in order.

Upon review of the medical evidence of record, and lay assertions of the Veteran, the Board has determined that a compensable disability rating is not warranted for chronic headaches for the period prior to November 16, 2011.  

In June 2011, the Veteran underwent a VA examination.  As noted in the report, during service he sustained a gunshot wound to the right forehead.  Since then, he reported complaints of headaches ever since the head wound with 24/7 frequency.  The headache starts in the back of his head and goes to the front, to the spine, and to the feet.  The headaches do not incapacitate him.  He has "learned to live with it."  He has not noticed any aggravating or alleviating factors of the medications.  The severity is mild.  The flare-ups include pain, but not weakness, fatigue, or functional loss.  The headaches are not prostrating in nature.  

An April 2012 VA examination reflects that the Veteran's headaches are manifested by pain localized to one side of the head.  He experiences nausea, sensitivity to light, sensitivity to sound, changes in vision, and dizziness.  The typical head pain occurs less than once a day.  He has characteristic prostrating attacks of migraine headache pain more frequently than once per month.  The Veteran has very frequent prostrating and prolonged attacks of migraine headache pain.  His daily headaches will incapacitate him during the acute phase.  The examiner commented that his headaches are daily in occurrence but appeared to be some sort of migraine variant.  04/25/2012 VA Examination at 28.  

Prior to November 16, 2011, while the Veteran was clearly experiencing symptomatology associated with his headaches, they were not characterized as prostrating.  During the period in question, the evidence of record does not support a finding that his migraine headaches were manifested by characteristic prostrating attacks averaging one in 2 months over the last several months.  Likewise, the evidence of record does not support a finding that the Veteran's migraine headaches were manifested by completely prostrating and prolonged attacks productive of severe economic inadaptability.  While, as detailed below, the Board finds that a TDIU is warranted from July 5, 2007, this is due to a combination of the effects of his service-connected disabilities, which include cold injury residuals affecting the upper and lower extremities.  For such reasons, the zero percent rating appropriately compensates the Veteran for his migraine headaches for the period prior to November 16, 2011.

Entitlement to a TDIU for the period prior to March 1, 2013

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

Service connection is in effect for PTSD (30% 07/05/2007); chronic headaches (0% 07/05/2007; 50% 11/16/2011); cold injury residuals, left foot (10% 07/05/2007); cold injury residuals, right foot (10% 07/05/2007); peripheral neuropathy, left lower extremity, residuals of cold exposure (10% 07/05/2007); peripheral neuropathy, right lower extremity, residuals of cold exposure (10% 07/05/2007); peripheral neuropathy, left lower extremity, residuals of cold exposure (10% 07/05/2007); cold injury residuals, left hand (10% 07/05/2007); cold injury residuals, right hand (10% 07/05/2007); shell fragment wound, scar, right forehead (0% 09/10/1953); shell fragment wound, scar, left buttock (0% 09/10/1953).  His combined rating from July 5, 2007, is 70 percent, and as his peripheral neuropathy, bilateral lower extremities; cold injury residuals, lower extremities; and, cold injury residuals stem from a common etiology, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16 (a) are met.  

The minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are met from July 5, 2007, and from such date the evidence of record supports a finding that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

In his November 2011 Veteran's Application for Increased Compensation Based on Unemployability, the Veteran asserted that his disability affected full-time employment in March 1993.  He did not report his employment history.  11/16/2011 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  In his March 1, 2013 application, he reported that he became too disabled to work on April 1, 1994; he did not report his employment history.  03/01/2013 Veterans Application for Increased Compensation Based on Unemployability.  

A July 2014 VA examination reflects the Veteran's report that he worked as an engineer, which he noted was a very stressful job.  He retired from this job due to his headaches and cold weather injuries (2004-2006).  The Veteran stated limitations of manual and sedentary employment with his headache conditions and cold weather injuries.  The Veteran stated that due to the severity of his headaches, he is unable to concentrate at work, cannot work due to his headaches and cold weather injuries.  The Veteran stated he is unable to take anything stronger than Tylenol 500 mg (because he is allergic to stronger medications for headache relief) and usually during headache episodes, he has to be in a dark quiet room from 1-3 days (which are now lasting longer).  The Veteran reported being unable to perform any type of manual employment due to his cold weather injuries, as he has decreased sensation and pain in his feet.  He is therefore unable to ambulate on his own at all, and is wheelchair bound (his wife assists him with standing up from the wheelchair to toilet, bed, shower, getting dressed); unable to lift > 2lbs, unable to climb stairs, kneel, bend, squat, (he is wheelchair bound).  In addition, the Veteran has limitations of sedentary employment due to decreased sensation and pain to his hands (unable to hold pen/pencil to write with, unable to answer hold onto objects, unable to hold or answer telephone).  07/16/2014 C&P Exam.

It is clear to the Board that the symptomatology associated with his headaches and cold injury residuals lead to the Veteran's inability to maintain gainful employment as of July 5, 2007, which corresponds to the date service connection was established for these disabilities.  The Veteran was employed in a full-time capacity as an engineer and a VA examiner has opined that his cold injury residuals affecting the upper and lower extremities affected his sedentary employment, including dexterity and his ability to ambulate.  

In sum, the evidence of record supports a finding that the Veteran is precluded from gainful employment due to his service-connected disabilities.  Thus, for the above reasons, entitlement to a TDIU is granted for the period from July 5, 2007, which corresponds to the date of receipt of his claims for compensation.   


ORDER

Entitlement to a disability rating in excess of 10 percent for cold injury residuals for the right foot for the period prior to March 1, 2013 is denied.  

Entitlement to a compensable disability rating for chronic headaches prior to November 16, 2011, is denied.

Entitlement to a TDIU is granted from July 5, 2007.


REMAND

VA treatment records are on file for the period from June 21, 2007 to July 8, 2009; and from August 8, 2007 to March 20, 2014.  Updated treatment records must be obtained for the period from March 21, 2014.  

PTSD

With regard to the PTSD, rated 30 percent disabling, the Veteran asserted that he could not travel for a hearing as his PTSD symptoms were too severe, suggesting worsening of symptoms.  As the most recent VA examination was conducted in July 2014, the Veteran should be afforded a VA examination to assess the severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

Cold injury residuals of left foot

The Veteran asserts that a higher rating is warranted for his cold injury residuals of the left foot.  As an examination was conducted over three years ago, afford the Veteran a VA examination to assess the current severity of his cold injury residuals of the left foot.  

Scars, right forehead and left buttock

The Veteran asserts that compensable ratings are warranted for his scars.  As an examination was conducted in September 2007 and April 2012, over five years ago, afford the Veteran a VA examination to assess the current severity of his scars.

Arthritis

The Veteran has claimed entitlement to arthritis.  In his original claim, he claimed entitlement to service connection for neuropathy of the lower extremities due to being blown out of a fox hole by a grenade.  He stated his belief that arthritis and neuropathy may be related to his incident.  10/05/2007 VA 21-4138 Statement in Support of Claim.

Service connection has been established for peripheral neuropathy of the bilateral lower extremities due to residuals of cold exposure pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8521 (Diseases of the Peripheral Nerves).  10/06/2011 Rating Decision-Narrative.  Service connection has also been established for cold injury residuals of the bilateral feet due to residuals of cold exposure pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122 (Schedule of ratings - cardiovascular system).  

A June 2011 VA examination reflects a diagnosis of degenerative joint disease of the feet and hands related to aging rather than to cold injury.  Such opinion, however, does not address whether his arthritis is due to or aggravated by a service-connected disability.  Thus, further opinion must be sought.  

SMC A&A/HB, cold injury residuals of right and left hands

In an August 2014 decision, the RO denied entitlement to SMC due to the need for A&A.  In September 2014, the Veteran filed a notice of disagreement.  To date, the Agency of Original Jurisdiction (AOJ) has not issued an SOC with regard to this issue.  In a September 2014 decision, the RO assigned separate 30 percent ratings for cold injury residuals of the right and left hands, effective March 1, 2013.  In July 2015, the Veteran filed a notice of disagreement with respective to the effective date of the award assigned.  To date, the AOJ has not issued an SOC with regard to these issues.  Remand is necessary for issuance of an SOC to afford the Veteran the opportunity to perfect his appeal if he so desires.  Manlincon v. West, 12 Vet. App. 119 (1998).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the virtual folder VA treatment records for the period from March 21, 2014.

2.  Schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of his service-connected PTSD.  The examiner should review the Virtual folder and note such review in the examination report or addendum to the report.

The examiner should be asked to comment on the severity of the Veteran's disability, and specify the degree of occupational or social impairment due to his service-connected PTSD.  Examination findings should be reported to allow for evaluation of his disability under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  The examiner should also describe the functional effects of the Veteran's PTSD, to include how such effects would impact his functioning in an employment capacity.  

3.  The Veteran should be scheduled for a VA neurological examination with a physician with appropriate expertise to assess the nature and severity of his residuals of cold injury, left foot.  It is imperative that the virtual folder be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should identify any neurological findings in the left foot, and fully describe the extent and severity of those symptoms.  

The examiner should attempt to identify the cold injury symptoms associated with his left foot versus the peripheral neuropathy associated with his lower extremities, which are separately rated and are not in appellate status.

The examiner should state whether the left foot is affected by arthralgia or other pain, numbness, cold sensitivity, tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).

4.  Schedule the Veteran for a VA examination to determine the level of disfigurement of his service-connected scar of the right forehead and left buttock.  The examiner should specifically comment on each of the eight disfiguring factors under Diagnostic Code 7800 for the scars:

(1)  scar five or more inches in length; 

(2)  scar at least one-quarter inch wide at widest part; 

(3)  surface contour of scar elevated or depressed on palpation; 

(4)  scar adherent to underlying tissue; 

(5)  skin hypo-or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); 

(6)  skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 

(7)  underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or

(8)  skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The examiner should also comment on whether either scar is painful or unstable.

5.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the etiology of his claimed arthritis affecting the upper and lower extremities.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  The examiner should respond to the following:
		

a) Whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that degenerative joint arthritis of the feet and hands is due to service, to include an incident in which he was blown out of a fox hole by a grenade.
        
b)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that degenerative joint arthritis of the feet and hands has been caused by a service-connected disability (cold injury residuals, bilateral hands; cold injury residuals, bilateral feet; peripheral neuropathy, bilateral lower extremities).  

c)  Indicate whether it is at least as likely as not (50 percent or greater probability) that degenerative joint arthritis of the feet and hands have been aggravated by service-connected disability (cold injury residuals, bilateral hands; cold injury residuals, bilateral feet; peripheral neuropathy, bilateral lower extremities).  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  A physical examination should be scheduled if deemed necessary by the examiner.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

6.  After completion of the above, review the pertinent evidence of record and readjudicate the service connection and increased rating issues.  If any of the benefits sought are not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

7.  Issue a statement of the case with regard to the issues of entitlement to SMC due to the need for A&A/HB, and entitlement to an effective date earlier than March 1, 2013 for the assignment of 30 percent ratings for cold injury residuals, right and left hands.  These issues should not be certified to the Board unless the Veteran submits a timely substantive appeal.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


